Citation Nr: 1324896	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for Hepatitis B.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from July 1978 to December 1978.  He had additional service in the National Guard ending in September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from October 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that, in pertinent part, denied service connection for Hepatitis B.  The appellant filed a notice of disagreement dated in June 2009 and the RO issued a statement of the case dated in February 2010.  The appellant filed his substantive appeal in February 2010.  

In addition to the appellant's claims file, the appellant also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the appellant's claims file and will proceed with review of the claim based upon all relevant evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show that the appellant was hospitalized from March to May 1978.  The final diagnosis was infectious hepatitis Type B, resolved.  At the time of hospitalization it was reported that he was in basic training.  The hospital discharge report indicates that he was returned to active duty.

No service, other than the period of ACDUTRA noted above, has been verified.  VA has a duty to verify these dates to determine whether the appellant was on qualifying duty when he contracted Hepatitis B.  See 38 U.S.C.A. § 5103A (West 2002).

The record does not confirm that the appellant has any current residual disability from Hepatitis B; but an October 2007 letter from a physician at a blood bank shows that the appellant was rejected as a donor, because of a positive test for hepatitis B antibodies.  In his application for VA benefits, the appellant indicated that he had been receiving unspecified treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all VA and non-VA health care providers, who have treated him since service for Hepatitis B.  

Ask the appellant to complete authorizations for VA to obtain records from non-VA treatment providers or submit the records himself.

If any requested records are not available, or if the search for any such records otherwise yields negative results, the appellant should be so advised and told of the efforts made to obtain the records and any further actions that will be taken with regard to the claim, including its denial.

2.  Request from the service department, including his National Guard unit, all service treatment records and service personnel records.

3.  Ask the service department, including the Defense Finance and Accounting Services (DFAS) if necessary,  to verify all of the appellant's specific dates of active duty, ACDUTRA and INACDUTRA with special attention to his status during the period from March to May 1978.  

4.  If after verifying all periods of service, it appears the appellant was on qualifying duty between March and May 19878, arrange for a VA examination to determine whether he has current Hepatitis B (shown at any time since approximately 2007) that was caused or aggravated by active military service (including active duty and ACDUYRA periods).  

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer opinions as to; 

Whether the appellant has had active Hepatitis B at any time since around November 2007 and;

Whether any Hepatitis B identified since around November 2007, is related to the Hepatitis B identified during hospitalization from March to May 1978.

The examiner must consider the appellant's statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  

Reasons for any opinion should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


